              Case 3:21-cv-01644-MMC Document 48 Filed 04/07/21 Page 1 of 3


                                                                    FILED
 1     Leonid Goldstein                                            APR 07 2021
                                                                  SUSAN Y. SOONG
 "L.   pro s�                                                 CLERK, U.S. DISTRICT COURT
                                                             NORTH DISTRICT OF CALIF ORNIA
 3

 4                      UNITED STATES DISTRICT COURT
 5                  NORTHERN DISTRICT OF CALIFORNIA
 6                           SAN FRANCISCO DIVISION

 8     -----------------------------------------
 1)    T\VITTFR !1'TC ..
10
11     Plaintiff.
12                                             I
13                                             I
14                                             I
15     v.                                      I       Case 3:21-cv-01644-MMC
16                                             I
17                                             I
18                                             I LEONID GOLDSTEIN'S MOTION
19                                             I FOR LEAVE TO FILE AMICUS
20                                             I CURIAE BRIEF IN SUPPORT OF
21                                             I DEFENDANT KEN PAXTON. TX AG
22                                             I
23                                             I    Hon. Maxine M. Chesnev
24                                             I
25     KEN PAXTON. in his official             I
26     capacity as Attorney General            I
27     ofTEXAS                                 I
28                                             I
29     Defen_rl,;:int
30     -----------------------------------------


                                                   1
           Case 3:21-cv-01644-MMC Document 48 Filed 04/07/21 Page 2 of 3




 1   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
 2

     :. Leonid Goldstein. move for leave to file a brief as Amicus Curiae in suooort of
 4   Defendant Ken Paxton, Texas Attorney General. Plaintiff and Defendant have
 5   been contacted. bv- email. for their consent to this filina.
                                                               -  with the full motion and
 6   brief attached. Neither has replied yet.

 7   I am a US citizen and a resident of Texas. My professional career comprises
 8   more than 20 years of technical and business experience in computer software
 9   and networks. in a wide ranae of oositions from enaineer to Chief Technoloav
                   •              -     f                  --                        .,,..=-




10   Officer. For a short time, I worked for a social media company in California.

11   Currently, I am an editor of defyccc.com, publishing research and commentary
12   on the intersection of science and technology with public policy.

13   Over the last five years, I have been a victim of Twitter's misconduct, including
14   bans and other restrictions, based on my scientific, medical, and political
15   disagreements with Twitter's views. I believe that Twitter's conduct is in violation
16   of the Texas Deceptive Trade Practices Act and other federal and Texas laws.

17   My interest in Texas being able to enforce on Twitter this and other applicable
18   Texas and federal laws, to protect me and other Texans.

19   My experience in the Twitter's industry also provides valuable insight, which
20   attorneys frequently lack, as explained in the attached Brief. Twitter is not a First
21   Amendment speaker in respect of the content and users' accounts, using
22   Twmer services.

23

24   Dated: April 6, 2021

                                                2
     Case 3:21-cv-01644-MMC Document 48 Filed 04/07/21 Page 3 of 3




 1

 2                                                         Respectfully Submitteo,




                                                               ui8
 3

 4                                                 !j··_


 5                                                               Leonid Goldstein
 �
 V                                                                          oro se

 7

 8                                                               4400 Troup Hwy

 9                                                                       Apt. 508

10                                                                Tyler, TX 75703

11                                                               Leo5533@att.net

12                                                         Phone: (408) 921-1110




                                     3
